UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8486


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER LINEBERRY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.     James P. Jones, Chief
District Judge.   (1:02-cr-00044-jpj-mfu-1; 1:08-cv-80045-jpj-
mfu)


Submitted:    April 23, 2009                   Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Lineberry, Appellant Pro Se.        Steven Randall
Ramseyer, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher   Lineberry       seeks   to   appeal     the   district

court’s   order   dismissing   his   28    U.S.C.A.   §   2255    (West   Supp.

2008) motion as untimely.        We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                   This

appeal period is “mandatory and jurisdictional.”                   Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).             Accord Bowles v.

Russell, 551 U.S. 205 (2007).

           The district court’s order was entered on the docket

on May 16, 2008.     The notice of appeal was filed on November 21,

2008. ∗   Because Lineberry failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

      ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                     2
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3